Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 07/28/2021.
2. Claims 1-20 are pending in the application.
3. Claims 1-7 has been elected for examination without traverse. 
4. Claims 8-20 has been withdrawn. 
5. Claims 1-7 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krywaniuk (US pat. App. Pub. 20170201488) and in view of Vo et al hereinafter Vo (US pat. 10461942).   
7.	As per claims 1, Krywaniuk discloses a method for authenticating a computing device received from a manufacturer, the method comprising: establishing a secured connection with the computing device; receiving, from the computing device, a first set of security artifacts comprising an endorsement key (EK) public key and platform configuration register (PCR) values; retrieving, from a secure cloud storage location, a second set of security artifacts for the computing device, the second set of security artifacts comprising the EK public key and the PCR values for the computing device obtained during manufacturing of the computing device (paragraphs: 9, 19, and 45, wherein it emphasizes that receiving the artifacts from computing device and retrieving similar artifacts from network storage location); when the first set of security artifacts matches the second set of security artifacts, then verifying the computing device as trusted and permitting communication between the computing device and a secured computing environment; and when the first set of security artifacts does not match the second set of security artifacts, then not verifying the computing device as trusted and not permitting communication between the computing device and the secured computing environment (paragraphs: 30-35, 46, and 48; wherein it elaborates that if these two artifacts are matched then the communication is established otherwise the communication is not permitted). Although, Krywaniuk mentions when the first set of security artifacts matches the second set of security artifacts, then verifying the computing device. In the same field of endeavor, Vo discloses when the first set of 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Vo’s teachings of when the first set of security artifacts matches the second set of security artifacts, then verifying the computing device as trusted and permitting communication between the computing device and a secured computing environment with the teachings of Krywaniuk, for the purpose of effectively protecting the network computing communication from unauthorized intruders.  
8.	As per claim 2, Krywaniuk discloses the method, wherein establishing the secured connection with the computing device comprises isolating the computing device such that communication between the computing device and the secured computing environment is not permitted (paragraphs: 18, 33, 41).
9.	As per claim 3, Krywaniuk discloses the method comprising verifying the EK public key via an attestation identity key (AIK) (paragraphs: 23, 30). 
10.	As per claim 4, Krywaniuk discloses the method wherein establishing the secured connection with the computing device comprises establishing the secured connection via a first virtual machine not having direct cloud access, receiving the first set of security artifacts from the computing device comprises receiving the first set of security artifacts via the secured connection to the first virtual machine (paragraphs: 31, 39, 46), retrieving the second set of security artifacts comprises issuing a request for the second set of security artifacts to a management service configured to obtain the 
11.	As per claim 5, Krywaniuk discloses the method wherein retrieving the second set of security artifacts for the computing device comprises issuing a request for the second set of security artifacts to a cloud service, the request comprising a unique identifier of the computing device, and obtaining the second set of security artifacts from a cloud storage location identified by the cloud service (paragraphs: 9, 35, 51). 
12.	As per claim 6, Krywaniuk discloses the method comprising identifying, based on a PCR value from the first set of security artifacts received from the computing device that does not match a corresponding PCR value within the second set of security artifacts, a likely change made to the computing device (paragraphs: 22, 29, 45). 
13.	As per claim 7, Krywaniuk discloses the method wherein the computing device comprises a data migrating computing device, and wherein permitting communication between the computing device and the secured computing environment comprises permitting the data migrating computing device to migrate stored data to a cloud storage location (paragraphs: 19, 25, 50).

Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 

Lyons et al (US pat. App. Pub. 20170070486): elaborates identity of a first processing device to a second processing device allows for secure network communication between the devices. A network resource address including an encoded trusted identifier in a portion of the address excluding the host name of the first processing device are provided to a second processing device by a trusted distribution mechanism. The trusted identifier is derived from a public key of the first processing device. Communication is initiated with the first processing device at the network resource address and a public key purporting to identify the first processing device is received in response to initiating the communication. The trusted identifier is compared to a transformation of at least a portion of the public key to determine a match between the identifier and the transformation. If the trusted identifier and the transformation match, the identity of the first processing device is verified.   
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436